Citation Nr: 0634055	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hyperthyroidism, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which granted service connection for 
hyperthyroidism, assigning a 10 percent disability rating, 
and migraine headaches, assigning a noncompensable (zero 
percent) disability rating.  The veteran disagreed with the 
assigned ratings.

These issues are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. 

Issue not on appeal

Another issue which was on appeal, entitlement to service 
connection for left ankle strain, was granted by the RO in a 
November 2004 rating decision.  Since the claim was granted, 
the appeal as to that issue has become moot.  The veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  


REMAND

There has been a significant recent judicial decision 
concerning the VCAA that affects this case.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claims, 
element (1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
these claims.  With respect to elements (4) and (5), the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Because the veteran has 
received no notice as to disability rating and effective 
date, it would be prejudicial to proceed to a decision on the 
merits at this time.  Accordingly, these issues must be 
remanded for proper notice under Dingess/Hartman, that 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Additionally, a copy of a letter to the veteran from the RO 
in Columbia, South Carolina was associated with the claims 
folder in August 2006.  The letter, in which the veteran was 
notified that she had been granted educational benefits, 
indicated that her current address was in South Carolina.  It 
is unclear from the letter whether the veteran's presence in 
South Carolina is permanent or temporary.  This matter should 
be resolved by the AMC before it takes any further action.

Finally, the veteran has submitted treatment records from the 
Fort Leonard Wood VA outpatient clinic dated from September 
2003 to June 2004.  Updated treatment records, if existing, 
should be associated with the claims folder, as they could 
potentially affect the outcome of the issues currently on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002).  Moreover, if 
it is determined that the veteran in fact has moved to South 
Carolina permanently, she should also be asked to identify 
any VA treatment she has received for her hyperthyroidism and 
migraine headaches since moving to South Carolina.  Those 
records should be obtained and associated with the claims 
folder.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
in order to ascertain whether she 
has permanently moved from 
Missouri to South Carolina.  After 
determining whether the veteran 
has permanently moved, VBA should 
send the veteran a corrective VCAA 
notice to her current address, 
which complies with the 
notification requirements of the 
VCAA, to include as outlined by 
the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  VBA should also contact the 
veteran and ask that she identify 
any recent medical examination, 
hospitalization or treatment 
records pertaining to her service-
connected hyperthyroidism and 
migraine headaches.  Any such 
records so identified should be 
obtained, to the extent possible, 
to include updated records from 
the Fort Leonard Wood outpatient 
clinic [dated after June 2004].  
Any records so obtained should be 
associated with the veteran's VA 
claims folder.

3.  VBA should then readjudicate 
the veteran's claims of 
entitlement to increased 
disability ratings for service-
connected hyperthyroidism and 
migraine headaches.  If the 
benefits sought on appeal remain 
denied, VBA should provide the 
veteran and her representative 
with a supplemental statement of 
the case and allow an appropriate 
period of time for response.  The 
case should then be returned to 
the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

